Citation Nr: 0534045	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  00-20 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 40 percent for a lower 
back disability, to include the issue of entitlement to a 
rating in excess of 20 percent earlier than March 24, 2005.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1969 to 
March 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2000 rating decision, that denied an evaluation 
in excess of 20 percent.  The case has been remanded on 
several occasions, most recently in December 2004.  In a June 
2005 rating action, the RO increased the evaluation of the 
veteran's back disability to 40 percent, effective from March 
2005.  


FINDINGS OF FACT


1.  The evidence shows that the veteran has mild 
radiculopathy of his right foot with mild loss of function as 
of September 9, 2003.

2.  The preponderance of evidence fails to show that the 
veteran has ankylosis of the lumbosacral spine 

3.  The preponderance of evidence fails to show that the 
veteran has either severe intervertebral disc syndrome with 
recurring episodes, or that he has had at least 4 
incapacitating episodes in the past 12 months.

4.  The range of motion of the veteran's lumbar spine in 
forward flexion was shown to be 30 degrees as of March 2005; 
decreasing from 60 degrees of forward flexion in September 
2003.

5.  More than moderate limitation of motion of the lumbar 
spine is not shown prior to March 2005.  

6.  The veteran's disability is not shown to be productive of 
severe lumbosacral strain.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a 
lower back disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Code (DC) 5299-5295 (2000); 38 C.F.R. § 4.71a, DC 5237 
(2005). 

2.  The criteria for a rating in excess of 20 percent for a 
lower back disability, earlier than March 24, 2005 have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.71a, DC 5299-5295 (2000); 38 C.F.R. § 4.71a, DC 
5237 (2005). 

3.  The criteria for a separate 10 percent rating for mild 
radiculopathy have been met, as of September 9, 2003.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.14, 4.124a, DCs 5243, 8520 (as in effect beginning 
September 23, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition. 38 C.F.R. § 4.1. 
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work. 38 C.F.R. § 4.2. Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned. 38 
C.F.R. § 4.7.


Orthopedic Considerations

During the course of this appeal, the criteria for evaluating 
spine disability changed twice.  The first occurred in 
September 2002, and the second in September 2003.  In this 
decision, the Board will consider the criteria in effect 
prior to September 2002; the criteria in effect between 
September 2002 and September 2003; and the criteria effective 
from September 2003.  

Under the rating criteria in effect prior to September 2003, 
DC 5295, for lumbosacral strain, provides a 40 percent rating 
for a severe lumbosacral strain with listing of the whole 
spine to the opposite side; for positive Goldthwaite's sign; 
for marked limitation of forward bending in the standing 
position; for loss of lateral motion with osteoarthritic 
changes; for narrowing or irregularity of the joint space; or 
for some of the above with abnormal mobility on forced 
motion.  A 20 percent rating is assigned for muscle spasm on 
extreme forward bending, with unilateral loss of lateral 
spine motion in standing position.  38 C.F.R. § 4.71a, DC 
5295 (2002).  

Limitation of motion of the lumbosacral spine is rated under 
Diagnostic Code 5292; with a 20 percent evaluation assigned 
for moderate limitation of motion, and a 40 percent 
evaluation assigned for severe limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

As of September 2003, disabilities of the spine began to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine. 

Under the new criteria, a 40 percent rating is assigned when 
forward flexion of the thoracolumbar spine is 30 degrees or 
less.  Ratings higher than 40 percent are only available 
under the new criteria if either ankylosis or intervertebral 
disc syndrome is present.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine (2005).

The Board notes that the words "slight," "moderate," and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather, it is the Board's responsibility to 
evaluate all the medical evidence and determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc. 

Although the criteria under DC 5292 are less defined and 
numerical ranges of motion were not provided in the prior 
rating criteria, guidance can be obtained from the amended 
regulations.  Looking at these figures (again, for guidance), 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2) (2005).

Prior to March 2005, VA examinations and outpatient visits 
clearly showed the range of motion of the veteran's lumbar 
spine to be limited, but not to an overall degree that could 
be plausibly characterized as "severe."  In February 2000, 
the veteran could flex his back to 71 degrees, and extend to 
25 degrees.  At a VA examination in August 2001, the veteran 
had tenderness to palpation in the L5-S1 region, but, while 
the examiner noted that the veteran had pain on his range of 
motion, he found the veteran's range of motion in his back to 
be normal, and no arthritis was shown by the X-rays.  In 
September 2003, the veteran could flex his back to 60 
degrees, extend to 20 degrees, and had 45 degrees of 
bilateral flexion.  

As such, the Board finds that the medical evidence fails to 
show that the veteran's lower back disability warrants a 
rating in excess of 20 percent based on limitation of motion 
prior to the March 2005 VA examination, at which it was 
determined that the range of motion of the veteran's lumbar 
spine had diminished considerably from what was shown by 
earlier testing.  (Described below.) 

The medical evidence also failed to show that the veteran's 
whole spine was listing to the opposite side or that he had a 
positive Goldthwaite's sign; and, while the veteran had 
reduced forward flexion, the limitation fell well short of 
"marked limitation of forward bending in the standing 
position" prior to March 2005.  Furthermore, there was no 
evidence showing a loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of the joint space, as 
X-rays in August 2001 showed no arthritis, and, while X-rays 
in September 2003 suggested a bony defect in the neural arch 
of the L4 vertebra, they showed no other bony abnormality. 

Similarly, under the revised orthopedic rating criteria based 
on limitation of motion, the veteran also fails to merit a 40 
percent rating based on the orthopedic impairment of his 
lower back, earlier than March 2005, as the each of the three 
VA examinations showed him to have forward flexion of greater 
than 30 degrees, and there was no evidence of ankylosis.

As such, the Board finds that the veteran is not entitled to 
a rating in excess of 20 percent based solely on orthopedic 
impairment, earlier than March 24, 2005.

The orthopedic impairment of the veteran's back is currently 
rated as 40 percent disabling, effective from the date of a 
VA examination in March 2005, that showed flexion only to 30 
degrees.  As noted above, under either the current rating 
criteria, the only way to obtain an evaluation in excess of 
40 percent for a lower back disability is to show the 
presence of either ankylosis, which is not present in this 
case, or intervertebral disc syndrome, which will be 
discussed below.  As such, the Board finds that the veteran 
is not entitled to a rating in excess of 40 percent for his 
lower back disability based on the orthopedic manifestations 
of the impairment.
  
Intervertebral Disc Syndrome (IVDS)

The ratings for intervertebral disc syndrome have also 
changed several times during the course of this appeal.  

Under the regulations in effect prior to September 2002, a 60 
percent rating is assigned for pronounced IVDS; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief; a 40 
percent rating was assigned for severe IVDS manifested by 
recurring attacks, with intermittent relief.  A 20 percent 
rating was assigned for moderate impairment, with recurrent 
attacks.  

Currently, IVDS is rated under 38 C.F.R. § 4.71a, DC 5243 
depending on the number of incapacitating episodes a person 
has in the past 12 months.  An incapacitating episode is a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician and treatment by a 
physician.  A 60 percent rating is assigned for 
incapacitating episodes with a total duration of at least 6 
weeks; a 40 percent rating is assigned for incapacitating 
episodes with a total duration of between 4 and 6 weeks.

The September 2003 changes to the evaluation of spine 
disabilities did not include any changes to the formula for 
evaluating IVDS that had become effective in September 2002. 
The exception to this is that intervertebral disc syndrome is 
now evaluated under Diagnostic Code 5243, rather than 5293.

While the veteran was diagnosed with possible degenerative 
disk disease at a VA examination in September 2003, the 
evidence has failed to show that his disk disease has ever 
been severe enough to warrant a 40 percent rating.  A review 
of the treatment records failed to reveal incapacitating 
episodes of at least four weeks in any 12 month period since 
the veteran filed his claim.  Similarly, the evidence fails 
to show severe IVDS as there is no evidence of recurring 
attacks.  As such, the Board finds that a rating in excess of 
20 percent is not available based on IVDS.

Other Considerations 

In reaching this decision, the Board has also considered the 
implications of 38 C.F.R. § 4.40 and § 4.45, and functional 
loss due to pain or weakness, fatigability, incoordination or 
pain on use.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  At the VA examination in 2001, the examiner noted 
some pain on range of motion, and some subjective evidence of 
flare-ups; nevertheless, the veteran still had full range of 
motion.  On the VA examination in March 2005, the examiner 
reported that the veteran had 30 degrees of flexion and 
extension in his back with pain only at the extremes of his 
ranges of motion, and commented that there was "no further 
limitation of motion due to weakness, fatigability or 
incoordination following repetitive use."  As such, the 
Board finds that an additional disability rating is not 
warranted for functional loss due to pain or weakness, 
fatigability, incoordination or pain on use.

Neurologic Considerations

In addition to the orthopedic manifestations of a spinal 
disability, the revision to the spinal regulations, effective 
in September 2002, requires the Board to give consideration 
to evaluating impairment by combining the chronic orthopedic 
and neurologic manifestations of the disability.  

Under 38 C.F.R. § 4.124a, DC 8520, for incomplete paralysis 
of the sciatic nerve, a 10 percent rating is assigned for 
mild incomplete paralysis, and a 20 percent evaluation is 
assigned for moderate incomplete paralysis.  The term 
incomplete paralysis indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. 38 C.F.R. § 
4.124.  Complete paralysis of the sciatic nerve contemplates 
a disability picture where the foot dangles and drops, no 
active movement possible of muscles below the knee, flexion 
of the knee weakened or (very rarely) lost.  DC 8520.

At a VA examination in August 2001, the examiner found no 
clinical evidence or neurological signs of radiculopathy and 
there was no muscle weakness in his lower extremities.  
However, at a second VA examination in September 2003, the 
veteran complained of numbness in the dorsum of his right 
foot, and the examiner found his deep tendon reflexes at the 
knees and ankles, while present, were diminished.  
Accordingly, the examiner diagnosed the veteran with mild 
radiculopathy of his right foot with mild loss of function.  
At his VA examination in March 2005, the veteran indicated 
that he continued to have pain which radiated to his right 
thigh, as well as hypesthesia in the sole of his right foot 
and burning paresthesias in the distal lateral right calf and 
the dorsum of his right foot.  Nevertheless, the examiner 
found that the veteran's reflexes were 1+ and symmetric in 
both knee and ankle, and motor function was symmetric in all 
the muscle groups of both his lower extremities.  The veteran 
indicated that sensation was diminished in the medial aspect 
of his right calf, but sensory function was otherwise normal.  

While the veteran was found to have no neurologic impairment 
in August 2001, he was diagnosed with mild radiculopathy at 
the VA examination on September 9, 2003, and he continues to 
have some mild neurologic impairment as shown by the March 
2005 examination.  As such, the Board finds that he is 
entitled to a grant of a separate 10 percent rating for mild 
incomplete paralysis of the sciatic nerve, effective from 
September 9, 2003.  See 38 C.F.R. § 4.124.  

Combining the orthopedic and neurologic ratings

Generally, the disabilities arising from a single disease 
entity are to be rated separately and then combined using the 
combined ratings table in 38 C.F.R. § 4.25 (table).  

The disabilities will first be arranged in the order of their 
severity, beginning with the greatest disability and then 
combined with use of the table.  The figures in the space 
where the column and row intersect will represent the 
combined value of the two.  This combined value will then be 
converted to the nearest number divisible by ten, and 
combined values ending in five will be adjusted upward.  The 
conversion to the nearest degree divisible by ten will be 
done only once per rating decision, will follow the combining 
of all disabilities, and will be the last procedure in 
determining the combined degree of disability.  38 C.F.R. 
§ 4.25.

If there are more than two disabilities, the disabilities 
will be arranged in the order of their severity and the 
combined value for the first two will be found as previously 
described for two disabilities.  The combined value, exactly 
as found in the table, will be combined with the degree of 
the third disability (in order of severity).  This combined 
value will be converted to the nearest degree divisible by 
ten.  Id.  The same procedure will be employed when there are 
four or more disabilities.  Id.

As such, the 10 percent neurologic rating must be combined 
with the 20 percent orthopedic rating.  The 20 percent and 10 
percent ratings yield a combined rating of 28 percent which 
is then rounded to 30 percent.  Accordingly, the Board finds 
that the veteran is entitled to a 30 percent rating for his 
lower back disability as of September 9, 2003.  

Similarly, the current orthopedic manifestations of the 
veteran's lower back disability have been rated at 40 
percent, and the neurologic manifestations have been assigned 
10 percent.  Combining the 40 percent and 10 percent ratings 
yields a combined rating of 46 percent which is then rounded 
to 50 percent.  As such, the Board finds that the veteran is 
entitled to a 50 percent rating for his lower back disability 
as of March 24, 2005.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The RO provided the veteran notice via a December 2004 
letter, which clearly advised him of the first, second and 
third elements required by Pelegrini II.  He has never been 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claims.  However, he has 
effectively been notified of the need to provide such 
evidence.  The December 2004 letter informed him that 
additional information or evidence was needed to support his 
claim and asked him to inform VA of any other evidence or 
information he thinks would support his claim.  Under these 
circumstances the Board is satisfied that the veteran has 
been adequately informed of the need to submit relevant 
evidence in his possession.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran in December 2004 was not given prior 
to the first adjudication of the claim, it was given prior to 
a subsequent adjudication (in a June 2005 supplemental 
statement of the case).  In short, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and ample time to respond to 
VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

VA and private treatment records identified by the veteran 
have been obtained.  The veteran has also been provided with 
several VA examinations of his lower back disability, most 
recently in March 2005 (the reports of which have been 
associated with the claims file).  The veteran was also 
offered the opportunity to testify at a hearing before the 
Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claim.



ORDER

A rating in excess of 20 percent for a lumbar spine 
disability, to include degenerative disc disease, prior to 
September 9, 2003, is denied.

A 30 percent evaluation, represented by the combined 
orthopedic and neurologic manifestations of lumbar spine 
disability, is granted effective September 9, 2003, subject 
to the law and regulations governing the award of monetary 
benefits.

A 50 percent evaluation, represented by the combined 
orthopedic and neurologic manifestations of lumbar spine 
disability, is granted, effective March 24, 2005, subject to 
the law and regulations governing the award of monetary 
benefits.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


